Citation Nr: 1609392	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-23 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for a low back strain. 

2. Entitlement to an increased rating for acromioclavicular joint arthritis, degenerative joint disease with impingement syndrome, right shoulder, evaluated as 20 percent disabling from May 19, 2008, 100 percent disabling from January 18, 2013, and 20 disabling percent from May 1, 2013.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 2003 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Regional Office in Oakland, California now has jurisdiction over the matter.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of the proceeding is of the record. 

The issue of entitlement to a rating in excess of 10 percent for a low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In January 2016, prior to the promulgation of a decision in the appeal, the Veteran, withdrew the issue of entitlement to an increased rating for acromioclavicular joint arthritis, degenerative joint disease with impingement syndrome, right shoulder.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an increased rating for acromioclavicular joint arthritis, degenerative joint disease with impingement syndrome, right shoulder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

At the January 2016 hearing, the Veteran, through his authorized representative, withdrew his increased rating claim for acromioclavicular joint arthritis, degenerative joint disease with impingement syndrome, right shoulder.

Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to the Veteran's increased rating claim for a right shoulder disability.  Accordingly, the Board does not have jurisdiction over it and it is dismissed.


ORDER

The appeal of the issue of entitlement to increased rating claim for acromioclavicular joint arthritis, degenerative joint disease with impingement syndrome, right shoulder is dismissed.


REMAND

The Veteran is seeking an increased rating for his low back condition.  He was afforded a VA examination in August 2009, where the examiner found no evidence of limitation of motion.  However, the Veteran's lay statements indicate that his condition has worsened since the last examination.  At the hearing, the Veteran testified that he has moderate to severe limitation of motion, shooting pain and sleeping problems due to pain.  He characterized his back pain as a 9 out of 10.  Therefore, another VA examination should be conducted to determine the current status of the Veteran's low back condition.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Furthermore, at the hearing, the Veteran testified that he has been receiving ongoing VA treatment.  Specifically, the Veteran indicated that he was seen by a VA physician in January 2016 and was treated by a VA chiropractor three years ago.  However, the claims file does not include these treatment records.  Thus, any outstanding records should be requested and associated with the claims file, as they may be potentially relevant to the Veteran's claim.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his low back condition.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service- connected low back condition.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's service-connected back disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

3. Upon completion of the above, readjudicate the issue on appeal.  If any benefits remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


